Citation Nr: 0640295	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance of another person 
or upon housebound status. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in December 1957; the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In July 2004, the appellant withdrew her request for a 
personal hearing before a Veterans Law Judge.  

In March 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  The appellant is not blind, is not a patient in a nursing 
home, and is able to attend to the needs of nature, care for 
herself, and protect herself from the hazards of her 
environment.

2.  The appellant is not permanently housebound by reason of 
disability.  







CONCLUSION OF LAW

The criteria for special monthly death pension benefits based 
on the need for regular aid and attendance of another person 
or upon housebound status have not been established.  38 
U.S.C.A. §§ 1502, 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the appellant's claim was initially 
adjudicated before she was provided with complete VCAA 
notification.  The originating agency provided the appellant 
with the notice required under the VCAA by letters mailed in 
November 2003 and August 2005, to include notice that she 
should submit any pertinent evidence in her possession.  
Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an award of special monthly death pension benefits, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As explained below, the Board has 
determined that an award of special monthly death pension 
benefits is not warranted.  Consequently, no effective date 
will be assigned, so the failure to provide notice with 
respect to this element of the claim is no more than harmless 
error.  The Board is satisfied that there is no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by obtaining private treatment records 
identified by her.  Pursuant to the Board's March 2005 Remand 
directive, the originating agency scheduled the appellant for 
an examination for purposes of determining whether she 
requires the regular aid and attendance of another person.  
The appellant failed to report to the examination.  In the 
August 2005 VCAA notice, the originating agency advised the 
appellant to indicate the reason why she did not report for 
the examination and asked the appellant whether she would be 
willing to report for a re-scheduled examination.  The 
appellant did not respond.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim in 
December 2005.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

The law provides for payment of increased pension benefits to 
a surviving spouse of a veteran by reason of a need for aid 
and attendance, or if not in need of aid and attendance, by 
reason of being housebound.  38 U.S.C.A. § 1541(d), (e) (West 
2002); 38 C.F.R. § 3.351(a)(5) (2006).

Under 38 C.F.R. § 3.351(b) (2006), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; or is a patient in a nursing 
home because of mental or physical incapacity; or if the 
evidence establishes a factual need for aid and attendance 
under the criteria set forth in § 3.352(a).  38 U.S.C.A. § 
1502(b) (West 2002).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration:  the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, that requires care or assistance on a regular basis 
to protect her from the hazards or dangers incident to her 
daily environment.  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the appellant remain in bed.  It is not required that 
all of the disabling conditions enumerated in this paragraph 
be found to exist before a favorable rating may be made.  The 
particular personal functions which the appellant is unable 
to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the appellant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless, as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the appellant's condition is such 
as would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2006). 

Special monthly pension is also payable to a surviving spouse 
who does not qualify for an annual rate of death pension 
payable under 38 C.F.R. § 3.23(a)(6) based on need for aid 
and attendance and shall be as set forth in 38 C.F.R. 
§ 3.23(a)(7) if the surviving spouse is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to her home (ward or clinical areas, 
if institutionalized) or immediate premises by reason of 
disability or disabilities that it is reasonably certain will 
remain throughout the surviving spouse's lifetime.  38 
U.S.C.A.            § 1541(e) (West 2002); 38 C.F.R. § 
3.351(f) (2006).


Analysis

The record reflects that the appellant failed to report for 
the scheduled VA examination.  Consequently, her claim for 
special monthly death pension benefits must be decided 
without the results of such an examination.  38 C.F.R. § 
3.655(b) (2006).  

The evidence of record includes a statement dated in February 
2003, in which Dr. W.F. reported that it was likely that the 
appellant would have to continue to take several medications 
(listed in an attachment) for the rest of her life.  In an 
Aid and Attendance or Housebound questionnaire dated in 
February 2003, Dr. W.F. answered in the affirmative that the 
appellant was able to walk, leave home, feed herself, bathe 
herself, perform toilet functions, and dress herself without 
the assistance of another person.  Dr. W.F. also indicated 
that the appellant was mentally capable of handling her 
funds.  In a June 2003 statement, Dr. W.F. reported that the 
appellant had severe osteoarthritis.  Dr. W.F. maintained 
that the appellant was limited in her activities and that she 
could only move around with a walker and she could not climb 
steps.  Dr. W.F. indicated that the appellant only went to 
church, the hairdresser, the physician's office, and her 
daughter's house.  Dr. W.F. noted that the appellant had co-
morbidities of hypertension and cupulolithiasis which had 
caused intermittent dizziness and instability.  If the 
appellant did not use the walker, then she needed a 
wheelchair.  Dr. W.F. also indicated that the appellant could 
not walk without orthopedic shoes with medical inserts. 

In a January 2004 statement, the appellant maintained that 
since Dr. W.F.'s June 2003 statement, her arthritis had 
worsened.  She reported that she fell on her knee in 2002, 
which required her to go to the "wound care center" for 
several weeks, and thereafter, a nurse came to her home for 
approximately six weeks every day to dress the wound.  The 
appellant noted that she went to the hairdresser with the 
assistance of a family member and that she was unable to 
shampoo and roll her hair due to the arthritis in her right 
shoulder.  

Records from Dr. F.C. (Tri County Orthopedics) dated in 
January 2004 note a diagnosis of right knee and shoulder pain 
with osteoarthritis.  

The above evidence shows that the appellant is neither blind 
nor a patient in a nursing home.  There is no competent 
medical opinion evidence that shows that the appellant 
requires the daily aid and attendance of another person.  The 
appellant has not identified other evidence probative of her 
need for aid and attendance and the evidence of record 
includes no competent medical opinion evidence refuting the 
conclusion that aid and attendance is not required at this 
time.  Rather, Dr. W.F.'s responses to the February 2003 
questionnaire and other statements indicate the appellant's 
continued ability to take care of the needs of daily living.  
Although the appellant has indicated that she goes to the 
hairdresser due to the arthritis in her right shoulder, the 
record reflects that she remains able to feed, clothe, and 
bathe herself, tend to the wants of nature, and to otherwise 
care for her daily needs without regular assistance.  As 
such, the preponderance of the evidence is against the 
appellant's claim of entitlement to special monthly death 
pension benefits at the aid and attendance rate.

As for benefits based on housebound status, the evidence of 
record shows that the appellant is not permanently housebound 
by reason of disability.  According to the appellant and Dr. 
W.F., the appellant goes to church, the hairdresser, the 
physician's office, and her daughter's house.  As such, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to special monthly death pension 
benefits at the housebound rate.


ORDER

Entitlement to special monthly death pension benefits based 
on the need for regular aid and attendance of another person 
or upon housebound status is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


